Citation Nr: 1644022	
Decision Date: 11/21/16    Archive Date: 12/01/16	

DOCKET NO.  13-05 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a cervical spine disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Parsons, Associate Counsel






INTRODUCTION

The Veteran served on active duty from April 2004 through December 2007.  She received the National Defense Service Medal, along with several other awards.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for a cervical spine disability.

Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill its statutory duty to assist the Veteran to develop the facts pertinent to the claim.  Furthermore, the RO is required to fully complete the development ordered by the Board.  Stegall v. West, 11 Vet. App. 268 (1998); Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran claims service connection for a cervical spine disability, specifically degenerative disc disease of her C5 and C6 vertebrae.  In her October 2009 claim, the Veteran states that she did not begin experiencing neck pain until her deployment.  In her October 2010 Notice of Disagreement, the Veteran states that she takes prescription medication to manage her neck pain, but she still cannot lie on a pillow at night, and she experiences tingling and numbness on the right side of her neck that radiates into her right hand.

In the October 2016 appellate brief, the Veteran's representative argued that the Veteran's occupation as an Aviation Boatswains Mate (ABEAN) was so rigorous it may have caused or aggravated her degenerative disc disease.  The representative reported, "[t]he Veteran served aboard an aircraft carrier . . . in what is considered to be one of the most dangerous work places on the planet, the flight deck, as an ABEAN, (Aviation Boatswains Mate) engaged in the launching and arresting of aircraft."  

The Veteran served approximately two years aboard the USS Harry S. Truman, including five months in Operation Iraqi Freedom.  See Veteran's DD-214 and Post Deployment Health Assessment dated April 2005.  During service in June 2006, the Veteran was in a motor vehicle accident and was taken to Norfolk General where she was x-rayed and diagnosed with a neck strain.  See treatment records from Norfolk General dated June 2006.  Subsequent service treatment records showed the Veteran sought treatment several times for neck pain between 2006 and 2007.  In May 2007, the Veteran sought treatment for neck pain that radiated to her shoulder.  The physician noted the pain was a result of bad posture and prescribed the Veteran neck exercises.  She again reported neck pain and a palpable lump on her neck in June 2007.  X-rays taken at that time revealed no fracture or dislocation.  On the Veteran's December 2007 report of medical history, she claimed "numbness or tingling," explaining that she experienced numbness and tingling on the right side of her neck if held a certain way.  The examiner noted the Veteran's report of numbness and tingling was probably due to her neck pain.

In March 2010, the Veteran was afforded a VA examination regarding her claim for service connection for neck pain.  The Veteran reported daily, constant pain in her neck, but did not report any radiating pain.  The examiner noted "mild chronic compressions of the bodies of C5 and C6" vertebrae in the x-ray report.  The VA examiner diagnosed the Veteran with mild degenerative disc disease of the cervical spine.  However, the VA examiner opined that because the Veteran's military records were silent as to a diagnosis or treatment of degenerative disc disease during service, it was less likely than not that the Veteran's disability was related to service.

The Veteran was provided a second VA examination for neck pain in December 2012.  During that exam, the VA examiner noted that the Veteran had never been diagnosed with a cervical spine condition.  X-rays taken in conjunction with the examination were negative for arthritis, vertebral fracture, or any other significant diagnostic findings.  The examiner also reviewed the cervical spine MRI report from December 2010 and found the MRI was negative.  The examiner opined that there was insufficient evidence to warrant or confirm a current diagnosis of an acute or chronic neck condition or its residuals.  "The claimed condition has resolved without residuals," and no medical opinion could be rendered as no condition was diagnosed.  "The cervical strain noted in 2006 after MVA [motor vehicle accident] was an acute and transient condition.  Resolved as expected without residuals."

In September 2016 VA post-service treatment records, the Veteran reported experiencing chronic neck pain since her car accident in June 2006.  The x-ray report of the Veteran's cervical spine from May 2016 showed that the "alignment is anatomic.  The disc spaces are preserved."  Notes on the x-ray report stated it was an unremarkable radiographic examination of the cervical spine.  The post-service treatment records also showed the Veteran's December 2010 MRI report was reviewed and noted "[m]ild straightening of the normal cervical lordosis suggestive for muscle spasm with an otherwise normal MRI scan of the cervical spine."

The March 2010 VA medical examination diagnosed the Veteran with degenerative disc disease of the C5 and C6 vertebrae.  However, the December 2012 VA examination stated that no medical opinion can be rendered because the Veteran does not have a current diagnosis of degenerative disc disease.  Additionally, post-service VA treatment records from September 2016 did not contain any diagnosis of degenerative disc disease of the cervical spine.  In light of the conflicting VA examinations from March 2010 and December 2012, and the Veteran's post-service VA treatment records, the Board finds a clarifying VA examination necessary. 

Additionally, the December 2012 Statement of the Case cited evidence from "[t]reatment reports from the VA Gulf Coast Veterans Health Care System, including the Pensacola VA Outpatient Clinic, dated March 23, 2010 through September 26, 2012."  These post-service VA treatment records are not associated with the Veteran's claims file.  Therefore, upon remand, these records should be obtained so that a decision about the Veteran's service connection claim may be fully informed.

Accordingly, the case is REMANDED for the following action:

1. Obtain all of the Veteran's VA treatment records from October 2016 through the present.

2. Also, secure treatment reports from the VA Gulf Coast Veterans Health Care System including the Pensacola VA Outpatient clinic, dated March 23, 2010 through September 26, 2012.

3. Only AFTER obtaining the records requested above, the Veteran should be afforded a VA examination.  The examiner is requested to provide the following information and opinions:

a. Identify all cervical spine disorders present during the pendency of the appeal.  If a prior diagnosis is no longer applicable, to include the May 2010 VA examiners diagnosis of mild degenerative disc disease, the examiner must explain why and reconcile any conflicting medical evidence of record.

b. Then, for each diagnosed cervical spine disorder, the examiner shall address whether it is it at least as likely as not (a 50 percent or greater probability) that the currently diagnosed disorder was incurred in or a result of a disease or injury sustained during active duty service.  The examiner should specifically comment on the June 2006 car accident and the rigors of the Veteran's occupation as an ABEAN.

All opinions are to be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.  

If the examiner cannot provide an opinion without resorting to speculation, he or she shall provide complete explanations stating why this is so.

4. After completing the above and any other development deemed necessary, readjudicate the remanded issue.  If the benefits sought on appeal are not granted, the Veteran and her representative should be provided a supplemental statement of the case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

